Dismissed and Memorandum Opinion filed February 11, 2014.




                                     In The

                    Fourteenth Court of Appeals

                             NO. 14-13-00732-CV

                        DAVID J. POWERS, Appellant

                                       V.
  TEXAS WORKFORCE COMMISSION, STEPHANIE A. BREWSTER,
JOYCE A. GREEN, MICHAEL A. MCNAIR AND CHAD WALL, Appellees

                   On Appeal from the 164th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2010-29928

                MEMORANDUM                      OPINION


      This is an appeal from a judgment signed May 21, 2013. The clerk’s record
was filed September 30, 2013. No reporter’s record was taken. No brief was filed.

      On January 3, 2014, this court issued an order stating that unless appellant
submitted a brief, together with a motion reasonably explaining why the brief was
late, on or before, February 3, 2014, the court would dismiss the appeal for want of
prosecution. See Tex. R. App. P. 42.3(b).

      Appellant filed no response. Accordingly, the appeal is ordered dismissed.



                                                           PER CURIAM



Panel consists of Justices Boyce, Christopher and Brown.




                                         2